51 F.3d 269
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.J.W. DUNLAP, Defendant-Appellant.
No. 95-6089.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 11, 1995.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Senior District Judge.  (CR-85-03-C, CR-85-07-C, CR-85-08-C, CR-85-09-C, CR-85-10-C)
J.W. Dunlap, Appellant Pro Se.  Harry Thomas Church, Assistant United States Attorney, Charlotte, NC, for Appellee.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a district court order that denied his "Motion for Clarification in Restitution."   We find this motion analogous to a motion for correction or reduction of sentence under Fed.R.Crim.P. 35, the denial of which must be appealed within ten days.  United States v. Breit, 754 F.2d 526, 528 (4th Cir.1985).  Appellant noted this appeal outside the ten-day appeal period established by Fed.  R.App. P. 4(b).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.